Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 5 are the independent claims under consideration in this Office Action.  
Claims 2-4 and 6-14 are the dependent claims under consideration in this Office Action.Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          


s 1-5 and 8-11 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Woodward (GB 715,271 A).
          Woodward teaches an arrangement for ironing a plurality of articles side by side and teaches passing these items from the ironer to a series of side by side folders.  Woodward teaches the ironer as including a plurality of lanes for feeding wide sheets or narrower sheets.  The narrower sheets are fed through feed lanes and then ironed and then passed to individual folders corresponding to each lane.  For wider or larger sheets, a plurality of folders are arranged side by side and include the ability of having the plurality of folders as being “ganged” or working in conjunction (page 1, line 38, for example).  The folders can thus work independently from each other (page 1, line 21, for example) or can work “together” as a “single unit” (page 1, line 40, for example) for feeding the large sheet continuously through the folders and fold such a large sheet.  Otherwise, for the smaller articles, each folder in each lane can work independently and be controlled independently for running its own speed and perform its own folding processes.  
ALLOWABLE SUBJECT MATTER
           Claims 6, 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grantham, Buss, Myers, Khon, Maldonado and Weiermann et al. .
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732